Title: Thomas Jefferson to Joseph Wheaton, 26 January 1814
From: Jefferson, Thomas
To: Wheaton, Joseph


          Sir  Monticello Jan. 26. 14.
          I thank you for the information respecting the impressment of mr Johnson by Childers. Johnson is a tenant of mine, a very honest man, and usually employed by me in carrying my produce to market. this operation has been delayed by his detention, but whether to my injury or not, I do
			 not yet know. it was certainly highly wrong in mr Childers to assume the public name and authority in committing an act of violence on the liberty and property of citizens, and one for which if they prosecute him, he will probably be made to pay
			 very dear. it is a wearing out of the good will of the people before it is wanting and while it should still be spared & cherished. it should be left to the government to declare by law when
			 they
			 think the public necessities begin to require forced contributions. when they have decided this point, we shall all cheerfully acquiesce: but we ought not to be placed at the mercy of every
			 individual who may usurp the powers of the government. Accept the assurance of my esteem & respect
          Th:
            Jefferson
        